UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 Commission File Number 0-31857 ALLIANCE FIBER OPTIC PRODUCTS, INC. (Exact name of registrant as specified in its charter) Delaware 77-0554122 (State or other jurisdiction of (I.R.S. employer Incorporation or organization) identification number) 275 Gibraltar Drive, Sunnyvale, California 94089 (Address of Principal Executive Offices) (408) 736-6900 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “accelerated filer”, ”large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act). (Check one): Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ On April 29, 2011, 8,835,786 shares of the registrant’s Common Stock, $0.001 par value per share, were outstanding. ALLIANCE FIBER OPTIC PRODUCTS, INC. FORM 10-Q QUARTERLY PERIOD ENDED MARCH 31, 2011 INDEX Page PART I: FINANCIAL INFORMATION 1 ITEM 1: FINANCIAL STATEMENTS 1 Condensed Consolidated Balance Sheets at March 31, 2011 (unaudited) and December 31, 2010 1 Condensed Consolidated Statements of Income for the Three Months Ended March 31, 2011 and 2010 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 (unaudited) 3 Notes to Condensed Consolidated Financial Statements (unaudited) 4 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 4: CONTROLS AND PROCEDURES 16 PART II: OTHER INFORMATION 17 ITEM 1A: RISK FACTORS 17 ITEM 6: EXHIBITS 26 SIGNATURE 27 PART I: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS ALLIANCE FIBER OPTIC PRODUCTS, INC.
